                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION



JEREMY FREEMAN,

               Plaintiff,                                   Hon. Ellen S. Carmody
v.
                                                            Case No. 1:18-cv-245
COMMISSIONER OF
SOCIAL SECURITY,

            Defendant.
_____________________________________/

                                           OPINION

               This is an action pursuant to Section 205(g) of the Social Security Act, 42 U.S.C.

' 405(g), to review a final decision of the Commissioner of Social Security denying Plaintiff=s

claim for Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI) under

Titles II and XVI of the Social Security Act. The parties have agreed to proceed in this Court for

all further proceedings, including an order of final judgment. Section 405(g) limits the Court to

a review of the administrative record and provides that if the Commissioner=s decision is supported

by substantial evidence it shall be conclusive. The Commissioner has found that Plaintiff is not

disabled within the meaning of the Act. For the reasons stated below, the Court concludes that

the Commissioner=s decision is supported by substantial evidence.               Accordingly, the

Commissioner=s decision is affirmed.

                                  STANDARD OF REVIEW

               The Court=s jurisdiction is confined to a review of the Commissioner=s decision and

of the record made in the administrative hearing process. See Willbanks v. Sec=y of Health and

Human Services, 847 F.2d 301, 303 (6th Cir. 1988). The scope of judicial review in a social
security case is limited to determining whether the Commissioner applied the proper legal

standards in making her decision and whether there exists in the record substantial evidence

supporting that decision. See Brainard v. Sec=y of Health and Human Services, 889 F.2d 679, 681

(6th Cir. 1989). The Court may not conduct a de novo review of the case, resolve evidentiary

conflicts, or decide questions of credibility. See Garner v. Heckler, 745 F.2d 383, 387 (6th Cir.

1984). It is the Commissioner who is charged with finding the facts relevant to an application for

disability benefits, and her findings are conclusive provided they are supported by substantial

evidence. See 42 U.S.C. ' 405(g).

               Substantial evidence is more than a scintilla, but less than a preponderance. See

Cohen v. Sec=y of Dep=t of Health and Human Services, 964 F.2d 524, 528 (6th Cir. 1992) (citations

omitted). It is such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion. See Richardson v. Perales, 402 U.S. 389, 401 (1971); Bogle v. Sullivan, 998 F.2d

342, 347 (6th Cir. 1993). In determining the substantiality of the evidence, the Court must

consider the evidence on the record as a whole and take into account whatever in the record fairly

detracts from its weight. See Richardson v. Sec=y of Health and Human Services, 735 F.2d 962,

963 (6th Cir. 1984).     As has been widely recognized, the substantial evidence standard

presupposes the existence of a zone within which the decision maker can properly rule either way,

without judicial interference. See Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (citation

omitted). This standard affords to the administrative decision maker considerable latitude, and

indicates that a decision supported by substantial evidence will not be reversed simply because the

evidence would have supported a contrary decision. See Bogle, 998 F.2d at 347; Mullen, 800 F.2d

at 545.

                                                2
                                  PROCEDURAL POSTURE

               Plaintiff was 38 years of age on his alleged disability onset date. (PageID.244).

Plaintiff possesses an eleventh grade education and worked previously as a housekeeper/cleaner,

prep cook, and deli cook. (PageID.61, 93). Plaintiff applied for benefits on March 23, 2015,

alleging that he had been disabled since January 30, 2013, due to bi-polar disorder, post-traumatic

stress disorder (PTSD), scoliosis, schizophrenia, “possible” lyme disease, anxiety attacks, high

blood pressure, back pain, nightly seizures, and “constant” dizziness. (PageID.244-61, 285).

Plaintiff=s applications were denied, after which time he requested a hearing before an

Administrative Law Judge (ALJ). (PageID.139-242).

               On February 14, 2017, ALJ Sean McKee conducted a hearing with testimony being

offered by Plaintiff and a vocational expert. (PageID.83-115). In a written decision dated March

22, 2017, the ALJ determined that Plaintiff was not disabled. (PageID.50-63). The Appeals

Council declined to review the ALJ=s determination, rendering it the Commissioner=s final decision

in the matter. (PageID.25-30). Plaintiff subsequently initiated this appeal pursuant to 42 U.S.C.

' 405(g), seeking judicial review of the ALJ=s decision.

               Plaintiff’s insured status expired on December 31, 2016. (Tr. 53); see also, 42

U.S.C. § 423(c)(1). Accordingly, to be eligible for Disability Insurance Benefits under Title II of

the Social Security Act, Plaintiff must establish that he became disabled prior to the expiration of

his insured status. See 42 U.S.C. § 423; Moon v. Sullivan, 923 F.2d 1175, 1182 (6th Cir. 1990).




                                                 3
                                 ANALYSIS OF THE ALJ=S DECISION

                 The social security regulations articulate a five-step sequential process for

evaluating disability. See 20 C.F.R. '' 404.1520(a-f), 416.920(a-f).1 If the Commissioner can

make a dispositive finding at any point in the review, no further finding is required. See 20 C.F.R.

'' 404.1520(a), 416.920(a). The regulations also provide that if a claimant suffers from a

nonexertional impairment as well as an exertional impairment, both are considered in determining

his residual functional capacity. See 20 C.F.R. '' 404.1545, 416.945.

                 The burden of establishing the right to benefits rests squarely on Plaintiff=s

shoulders, and he can satisfy his burden by demonstrating that his impairments are so severe that

he is unable to perform his previous work, and cannot, considering his age, education, and work

experience, perform any other substantial gainful employment existing in significant numbers in

the national economy. See 42 U.S.C. ' 423(d)(2)(A); Cohen, 964 F.2d at 528. While the burden

of proof shifts to the Commissioner at step five, Plaintiff bears the burden of proof through step

four of the procedure, the point at which his residual functioning capacity (RFC) is determined.


       1
        1. An individual who is working and engaging in substantial gainful activity will not be found to be Adisabled@
           regardless of medical findings (20 C.F.R. '' 404.1520(b), 416.920(b));

       2. An individual who does not have a Asevere impairment@ will not be found Adisabled@ (20 C.F.R. ''
          404.1520(c), 416.920(c));

       3. If an individual is not working and is suffering from a severe impairment which meets the duration
          requirement and which Ameets or equals@ a listed impairment in Appendix 1 of Subpart P of Regulations No.
          4, a finding of Adisabled@ will be made without consideration of vocational factors. (20 C.F.R. ''
          404.1520(d), 416.920(d));

       4. If an individual is capable of performing her past relevant work, a finding of Anot disabled@ must be made (20
          C.F.R. '' 404.1520(e), 416.920(e));

       5.     If an individual=s impairment is so severe as to preclude the performance of past work, other factors
            including age, education, past work experience, and residual functional capacity must be considered to
            determine if other work can be performed (20 C.F.R. '' 404.1520(f), 416.920(f)).

                                                           4
See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987); Walters v. Comm=r of Soc. Sec., 127 F.3d

525, 528 (6th Cir. 1997) (ALJ determines RFC at step four, at which point claimant bears the

burden of proof).

               The ALJ determined that Plaintiff suffered from: (1) lumbar scoliosis; (2)

degenerative disc disease; (3) attention deficit hyperactivity disorder (ADHD); (4) affective

disorders; (5) anxiety disorders; (6) post-traumatic stress disorder (PTSD); and (7) anti-social

personality disorder, severe impairments that whether considered alone or in combination with

other impairments, failed to satisfy the requirements of any impairment identified in the Listing of

Impairments detailed in 20 C.F.R., Part 404, Subpart P, Appendix 1. (PageID.53-55).

               With respect to Plaintiff=s residual functional capacity, the ALJ determined that

Plaintiff retained the capacity to perform light work subject to the following limitations: (1) he can

occasionally climb ramps and stairs, but can never climb ladders, ropes, or scaffolds; (2) he can

frequently balance on level surfaces; (3) he can occasionally stoop, kneel, crouch, and crawl; (4)

he can never tolerate workplace hazards such as unprotected heights or moving mechanical parts;

(5) he can perform simple, routine tasks but not at a production rate pace such as assembly line

work; (6) he can tolerate occasional changes to a routine work setting; (7) he can have occasional

interaction with supervisors and co-workers, but no interaction with the public; and (8) in addition

to normal breaks, he is off-task ten percent of the workday. (PageID.55-56).

               The ALJ found that Plaintiff was unable to perform his past relevant work at which

point the burden of proof shifted to the Commissioner to establish by substantial evidence that a

significant number of jobs exist in the national economy which Plaintiff could perform, his

limitations notwithstanding. See Richardson, 735 F.2d at 964. While the ALJ is not required to

                                                  5
question a vocational expert on this issue, Aa finding supported by substantial evidence that a

claimant has the vocational qualifications to perform specific jobs@ is needed to meet the burden.

O=Banner v. Sec=y of Health and Human Services, 587 F.2d 321, 323 (6th Cir. 1978) (emphasis

added). This standard requires more than mere intuition or conjecture by the ALJ that the

claimant can perform specific jobs in the national economy. See Richardson, 735 F.2d at 964.

Accordingly, ALJs routinely question vocational experts in an attempt to determine whether there

exist a significant number of jobs which a particular claimant can perform, his limitations

notwithstanding. Such was the case here, as the ALJ questioned a vocational expert.

               The vocational expert reported that there existed approximately 276,000 jobs

nationally which an individual with Plaintiff=s RFC could perform, such limitations

notwithstanding. (PageID.110-13). This represents a significant number of jobs. See, e.g.,

Taskila v. Commissioner of Social Security, 819 F.3d 902, 905 (6th Cir. 2016) (“[s]ix thousand

jobs in the United States fits comfortably within what this court and others have deemed

‘significant’”). Accordingly, the ALJ concluded that Plaintiff was not entitled to disability

benefits.

I.             Medical Evidence

               In addition to Plaintiff’s testimony at the administrative hearing, the administrative

record contained copies of Plaintiff’s medical treatment records. The ALJ described this evidence

as follows:

               The claimant has scoliosis and degenerative disc disease. There is
               no evidence of worsening in these conditions since January 2013.
               June 2011 imaging of the claimant's spine showed a partial fusion
               anomaly at C4-C5 most likely developmental and right neural
               foraminal stenosis at C3- C4. There was mild thoracic degenerative

                                                 6
disc disease with mild inferior thoracic levoscoliosis and moderate
lumbar degenerative disc disease with mild levoscoliosis (C1F/15-
16). A September 2011 MRI of his lumbar spine showed mild
lumbar degenerative disc disease most prominent at L4-L5, bilateral
neural foraminal stenosis with small left foraminal disc herniation
at L4-L5, and bilateral neural foraminal stenosis at LS-SI (C1F/12).
The record does not contain any updated imaging of the claimant's
spine. The claimant occasionally complained of chronic back pain
to primary care provider Barbara Steinmacher, N.P. (C6F/19, 39).
Her notes characterized his back pain as stable and intermittent
(C6F/19). The record does not show that he underwent any
treatment for back pain and there are no remarkable physical
examination findings of record.

In May 2013, the claimant underwent a consultative examination
with Thuy Nguyen, D.O. At that time, the claimant described his
back pain as "not too disabling" and indicated that his only treatment
consisted of using Motrin once every two days (C2F/l). Dr.
Nguyen's examination findings were normal aside from limited
range of motion of the cervical and lumbar spine. The claimant had
normal gait, sensory functioning, strength, and reflexes. He walked
normally without pain and demonstrated a negative straight leg-raise
bilaterally (C2F/1-4).

The claimant has been diagnosed with various mental impairments
such as attention deficit hyperactivity disorder (ADHD), affective
disorders, anxiety disorders, posttraumatic stress disorder (PTSD),
and anti-social personality disorder (C3F/5; C7F/9). Providers
disagree with the claimant's exact diagnoses; however, I have
considered his alleged symptoms in full as well as their effect on his
functioning.

The claimant began taking Keppra and Risperdal in July 2011 after
he was hospitalized for psychiatric reasons. Upon admission, he was
demonstrating disorganized, erratic, and unpredictable behavior
with increasing irritability and physical aggression (C1F/4).
Subsequently, the claimant continued taking Keppra, which
admittedly helped keep him calm (C3F/2; C6F/43). In March 2013,
he presented to North Country Community Mental Health (CMH)
to begin treatment. He underwent therapy and medication
management at CMH between April 2013 and November 2013 for
symptoms such as rage, breaking objects and yelling, flashbacks to
past abuse, and impulsivity (C7F/7). Psychiatrist Lori Katzman,
M.D., continued him on Keppra because the claimant stated that his
                                  7
anger was much more difficult to control when he did not take it
(C7F/8). She observed that he presented as polite and cooperative
but preoccupied with somatic complaints (C7F/8). She diagnosed
him with ADHD, mood disorder, anxiety disorder, PTSD, and
antisocial personality disorder. She concluded that his symptoms
were likely due to a complicated history of childhood trauma and
head injuries, ADHD, and past substance abuse (C7F/9).

In June 2013, the claimant underwent a psychological consultative
evaluation with Paul Winkler, Psy.D. The claimant reported having
difficulty sleeping and feeling stressed; however, medication
stabilized his moods (C3F/2). He reported becoming angry in
reaction to hearing somebody yelling (C3F/2). Dr. Winkler noted
that the claimant had good hygiene and grooming. He was alert and
demonstrated normal motor movements. He made good eye contact
and related well to the examiner. He was pleasant, engaging, and
exhibited socially appropriate behavior. The claimant reported
experiencing auditory hallucinations one year prior (C3F/3).

The claimant continued services with his therapist and Dr. Katzman
through November 2013 when he quit services (C7F; C9F/l 7). He
did not undergo additional treatment until he returned to primary
care provider Barbara Steinmacher, N.P., in August 2014. At that
time, the claimant alleged that he still had symptoms of anxiety,
compulsive thoughts, and depressed mood. However, he had
stopped taking Keppra (C6F/19). Ms. Steinmacher observed that the
claimant presented with intact memory and appropriate mood and
affect. She restarted him on Keppra (C6F/22).

In February 2015, the claimant restarted treatment at CMH for the
same symptoms (C7F/11). However, he only continued services
until early April 2015 before he quit again (C9F/16). Around that
time, Ms. Steinmacher began prescribing Klonopin and Tegretol for
anxiety and irritability (C8F/3).

In January 2016, the claimant underwent neurological testing that
ruled out neurological disorders as a possible cause for his mental
symptoms (C5F/13-14).

In February 2016, the claimant again began therapy at CMH. He
continued reporting many of the same symptoms such as feeling
angry much of the time. He stated that he had high anxiety that
caused anger. He admitted that he became very abusive when
drinking alcohol. He reported that he took Klonopin before going
                                8
               out with people (C9F/3). The claimant estimated that he took one
               Klonopin tablet each day (C9F/4). Several days later, Ms.
               Steinmacher restarted the claimant on a combination of Keppra and
               Klonopin (Cl2F/3 l). The claimant reported that this medication
               helped relieve his symptoms (C9F/27).

               Therapist Pam Agee, L.M.S.W., often noted that the claimant was
               not open to learning coping skills for anger because he was
               preoccupied with the concept that his symptoms were due to a tick
               bite from 20 years prior or due to some other neurological disorder.
               However, he was able to control his anger the majority of the time
               (C14F). The claimant acknowledged that his anxiety was "good" as
               long as he took his medication (C12F/7).

               In January 2017, the claimant was admitted to the hospital for
               approximately one week for increasing problems with impulse
               control and anger. He stated that he felt he was unable to control his
               anger outbursts. Initially, he was very focused on the possibility of
               Lyme disease as the cause of his symptoms (C16F/1). However,
               after hospital physicians started him on Invega, he stopped
               continually referencing his old tick bite and appeared to develop
               great insight into his psychiatric state. The claimant himself reported
               feeling "great" on a combination of Keppra, Klonopin, and Invega
               (C16F/3). The discharging physician concluded that the claimant's
               prognosis was good as long as he remained compliant with
               medication. Upon discharge, he demonstrated appropriate eye
               contact, normal bodily movements, bright mood, and organized and
               logical thought process. He appeared only slightly anxious (C16F/3-
               4). Notably, when the claimant first presented for inpatient
               treatment, he admitted to not taking his medication (C16F/10).

(PageID.57-58).

II.            The ALJ Properly Assessed the Medical Opinion Evidence

               As discussed below, several of Plaintiff’s care providers offered opinions that

Plaintiff’s ability to function is more limited than the ALJ recognized. Plaintiff argues that he is

entitled to relief on the ground that the ALJ failed to articulate sufficient reasons for affording

limited weight to the opinions of his treating physicians.


                                                 9
               The treating physician doctrine recognizes that medical professionals who have a

long history of caring for a claimant and his maladies generally possess significant insight into her

medical condition. See Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994). An ALJ must,

therefore, give controlling weight to the opinion of a treating source if: (1) the opinion is Awell-

supported by medically acceptable clinical and laboratory diagnostic techniques@ and (2) the

opinion Ais not inconsistent with the other substantial evidence in the case record.@ Gayheart v.

Commissioner of Social Security, 710 F.3d 365, 375-76 (6th Cir. 2013) (quoting 20 C.F.R. '

404.1527).

               Such deference is appropriate, however, only where the particular opinion Ais based

upon sufficient medical data.@ Miller v. Sec=y of Health and Human Services, 1991 WL 229979

at *2 (6th Cir., Nov. 7, 1991) (citing Shavers v. Sec=y of Health and Human Services, 839 F.2d

232, 235 n.1 (6th Cir. 1987)). The ALJ may reject the opinion of a treating physician where such

is unsupported by the medical record, merely states a conclusion, or is contradicted by substantial

medical evidence. See Cohen, 964 F.2d at 528; Miller v. Sec=y of Health and Human Services,

1991 WL 229979 at *2 (6th Cir., Nov. 7, 1991) (citing Shavers v. Sec=y of Health and Human

Services, 839 F.2d 232, 235 n.1 (6th Cir. 1987)); Cutlip v. Sec=y of Health and Human Services,

25 F.3d 284, 286-87 (6th Cir. 1994).

               If an ALJ accords less than controlling weight to a treating source=s opinion, the

ALJ must Agive good reasons@ for doing so. Gayheart, 710 F.3d at 376. Such reasons must be

Asupported by the evidence in the case record, and must be sufficiently specific to make clear to

any subsequent reviewers the weight the adjudicator gave to the treating source=s medical opinion

and the reasons for that weight.@ This requirement Aensures that the ALJ applies the treating

                                                 10
physician rule and permits meaningful review of the ALJ=s application of the rule.@ Id. (quoting

Wilson v. Commissioner of Social Security, 378 F.3d 541, 544 (6th Cir. 2004)). Simply stating

that the physician=s opinions Aare not well-supported by any objective findings and are inconsistent

with other credible evidence@ is, without more, too Aambiguous@ to permit meaningful review of

the ALJ=s assessment. Gayheart, 710 F.3d at 376-77.

               If the ALJ affords less than controlling weight to a treating physician=s opinion, the

ALJ must still determine the weight to be afforded such. Id. at 376. In doing so, the ALJ must

consider the following factors: (1) length of the treatment relationship and frequency of the

examination, (2) nature and extent of the treatment relationship, (3) supportability of the opinion,

(4) consistency of the opinion with the record as a whole, (5) the specialization of the treating

source, and (6) other relevant factors. Id. (citing 20 C.F.R. ' 404.1527). While the ALJ is not

required to explicitly discuss each of these factors, the record must nevertheless reflect that the

ALJ considered those factors relevant to his assessment. See, e.g., Oldham v. Astrue, 509 F.3d

1254, 1258 (10th Cir. 2007); Undheim v. Barnhart, 214 Fed. Appx. 448, 450 (5th Cir., Jan. 19,

2007).

               A.      Barbara Steinmacher and Pam Agee

               In the summer of 2016, Steinmacher and Agee, a nurse and social worker,

respectively, each completed identical forms assessing Plaintiff’s ability to function in fifteen

separate categories of functioning.    (PageID.640-46).     Steinmacher concluded that Plaintiff

experienced moderate limitations in five categories and marked limitations in the remaining

categories. (PageID.640). Agee concluded that Plaintiff experienced marked limitations in five

categories and extreme limitations in the remaining categories. (PageID.645). The ALJ afforded

                                                11
these opinions “little weight” because they are contradicted by the medical record. (PageID.59-

60).

               Plaintiff’s argument that the ALJ failed to provide sufficient reasons for discounting

these opinions is unpersuasive for several reasons. First, the requirement that an ALJ articulate

“good reasons” for affording less than controlling weight to a care provider’s opinion only applies

to opinions rendered by acceptable medical sources. See, e.g., Smith v. Commissioner of Social

Security, 482 F.3d 873, 876 (6th Cir. 2007).         However, neither Steinmacher nor Agee are

considered acceptable medical sources.       See 20 C.F.R. §§ 404.1502; 404.1513(a); Noto v.

Commissioner of Social Security, 623 Fed. Appx. 243, 248 (6th Cir., Nov. 16, 2015). Thus, the

ALJ was not obligated to provide good reasons for discounting their opinions.

               Second, the form that Steinnacher and Agee completed does not constitute a

“medical opinion” to which deference must be accorded. See 20 C.F.R. §§ 404.1527(a)(2);

416.927(a)(2) (a medical opinion is defined as “statements from physicians and psychologists or

other acceptable medical sources that reflect judgments about the nature and severity of your

impairment(s), including your symptoms, diagnosis and prognosis, what you can still do despite

impairment(s), and your physical or mental restrictions”); see also, Ashley v. Commissioner of

Social Security, 2014 WL 1052357 at *7-8 (W.D. Mich., Mar. 19, 2014) (where “check-box

forms” are unaccompanied by explanation, treatment notes, or other evidence, ALJ properly

rejected such). Finally, as the evidence discussed reveals, substantial evidence supports the ALJ’s

conclusion that the extreme opinions expressed by Steinnacher and Agee are contradicted by the

evidence of record. This argument is, therefore, rejected.



                                                12
                B.      Paul Winkler, Ph.D.

                On June 6, 2013, Plaintiff participated in a consultive examination conducted by

Dr. Winkler.     (PageID.421-26).      The doctor concluded that Plaintiff “presents with clear

symptoms of ongoing anxiety & excitability.” (PageID.425). The doctor further described

Plaintiff’s “task capabilities” as “very limited at present due to pattern of acute emotional lability.”

(PageID.425). Plaintiff argues that the ALJ failed to provide good reasons for affording limited

weight to Dr. Winkler’s opinions.

                First, while Dr. Winkler may be an acceptable medical source, his opinion is

nevertheless not entitled to any deference because he examined Plaintiff on a single occasion and,

therefore, does not qualify as a treating physician. See Kornecky v. Commissioner of Social

Security, 167 Fed. Appx. 496, 506 (6th Cir. 2006). Moreover, Dr. Winkler did not articulate any

specific functional limitations from which Plaintiff allegedly suffers. In other words, the doctor

did not articulate a medical opinion to which any deference is warranted. As the ALJ correctly

concluded, Dr. Winkler’s opinion “is very vague and therefore provides essentially no insight into

the claimant’s ability to function.” (PageID.60). Accordingly, this argument is rejected.

                C.      Dr. Lori Katzman

                Plaintiff argues that he is entitled to relief on the ground that the ALJ “did not

evaluate [Dr. Katzman’s] findings regarding Plaintiff’s ability to work.” Plaintiff has failed,

however, to identify any medical opinion offered by Dr. Katzman which is contrary to the ALJ’s

RFC assessment. In support of this argument, Plaintiff cites to a single page in the record,

(PageID.517), which does not contain any statement, observations, or opinions by Dr. Katzman.

Accordingly, this argument is rejected.

                                                  13
III.           The ALJ Properly Evaluated Plaintiff’s Impairments

               Finally, Plaintiff argues that he is entitled to relief because the ALJ failed to find

that Plaintiff suffered from traumatic brain injury. At step two of the sequential disability analysis

articulated above, the ALJ must determine whether the claimant suffers from a severe impairment.

The Sixth Circuit has held that where the ALJ finds the presence of a severe impairment at step

two and proceeds to continue through the remaining steps of the analysis, the alleged failure to

identify as severe some other impairment constitutes harmless error so long as the ALJ considered

the entire medical record in rendering his decision. See Maziarz v. Sec’y of Health and Human

Services, 837 F.2d 240, 244 (6th Cir. 1987); Kirkland v. Commissioner of Social Security, 528

Fed. Appx. 425, 427 (6th Cir., May 22, 2013) (“so long as the ALJ considers all the individual’s

impairments, the failure to find additional severe impairments. . .does not constitute reversible

error”). A review of the ALJ’s decision makes clear that he considered the entire record and all

Plaintiff’s impairments and limitations. Moreover, in support of his argument Plaintiff has failed

to identify any evidence that Plaintiff suffered traumatic brain injury. Accordingly, this argument

is rejected.

                                          CONCLUSION

               For the reasons articulated herein, the Court concludes that the ALJ=s decision is

supported by substantial evidence. Accordingly, the Commissioner=s decision is affirmed. A

judgment consistent with this opinion will enter.


Dated: February 21, 2019                                       /s/ Ellen S. Carmody
                                                              ELLEN S. CARMODY
                                                              U.S. Magistrate Judge


                                                 14
